          Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT

                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                      :

                 v.                           :      CRIMINAL NO. 17-CR-00333

CAROLYN CAVANESS                               :

                      GOVERNMENT'S SENTENCING MEMORANDUM

       The United States of America, by its undersigned attorneys, hereby submits this

sentencing memorandum.

I.     LEGAL BACKGROUND

       The Third Circuit has set forth a three-step process for sentencing by district courts

following United States v. Booker, 543 U.S. 220 (2005):

       (1) Courts must continue to calculate a defendant’s Guidelines sentence precisely as they
       would have before Booker.

       (2) In doing so, they must formally rule on the motions of both parties and state on the
       record whether they are granting a departure and how that departure affects the
       Guidelines calculation, and take into account our Circuit's pre-Booker case law, which
       continues to have advisory force.

       (3) Finally, they are to exercise their discretion by considering the relevant § 3553(a)
       factors in setting the sentence they impose regardless whether it varies from the sentence
       calculated under the Guidelines.

United States v. Gunter, 462 F.3d 237, 247 (3d Cir. 2006) (quotation marks, brackets, and

citations omitted) (citing United States v. King, 454 F.3d 187, 194, 196 (3d Cir.

2006)). In calculating the guideline range, this Court must make findings pertinent to the

guideline calculation by applying the preponderance of the evidence standard, in the same

fashion as was employed prior to the Booker decision. United States v. Grier, 475 F.3d 556 (3d

Cir. 2007) (en banc).
          Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 2 of 13



       At the third step of the sentencing process, the Court must consider the advisory

guideline range along with all the pertinent considerations of sentencing outlined in 18 U.S.C.

§ 3553(a) in determining the final sentence. “The record must demonstrate the trial court gave

meaningful consideration to the § 3553(a) factors. . . . [A] rote statement of the § 3553(a) factors

should not suffice if at sentencing either the defendant or the prosecution properly raises ‘a

ground of recognized legal merit (provided it has a factual basis)’ and the court fails to address

it.” United States v. Cooper, 437 F.3d 324, 329-30 (3d Cir. 2006) (citations omitted). See also

Rita v. United States, 551 U.S. 338, 356 (2007) (“The sentencing judge should set forth enough

to satisfy the appellate court that he has considered the parties’ arguments and has a reasoned

basis for exercising his own legal decision-making authority.”); United States v. Flores-Mejia, --

F.3d --, 2014 WL 3450938, *2 (3d Cir. 2014) (en banc) (“Failure to give ‘meaningful

consideration’ to any such argument renders a sentence procedurally unreasonable which, when

appealed, generally requires a remand for resentencing.”).

       Here, the sentence imposed must, most importantly, promote respect for the law and deter

others who would destroy confidence in the integrity of the electoral process by committing

similar offenses in pursuit of elected office and political power. See 18 U.S.C. § 3553(a)(2).

II.    BACKGROUND

       On July 21, 2017, defendant Cavaness pleaded guilty to one count of violating 18 U.S.C.

§ 1001 (false statements). During her plea colloquy, the defendant admitted to her participation

with Jimmie Moore, Donald “D.A.” Jones, and Kenneth Smukler in a criminal scheme with that

circumvented federal campaign finance limits in an attempt to defeat transparency in the

campaign finance process as administered by the Federal Election Commission (“FEC”).




                                                 2
          Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 3 of 13



                               Bob Brady for Congress Scheme

       In the 2012 Democratic primary election for Pennsylvania’s First Congressional District,

Jimmie Moore, a former Philadelphia Municipal Court Judge, ran against the incumbent, Robert

Brady. As the evidence at Smukler’s trial proved, Moore struck a deal by which he agreed to

withdraw from the race in exchange for funds from the Bob Brady for Congress campaign to be

used to pay off Moore’s campaign debts. Those debts included money that Jimmie Moore for

Congress (the “Moore campaign”) owed to several vendors, to Moore himself, and to defendant

Carolyn Cavaness, who was Moore’s campaign manager.

       On February 29, 2012, Moore withdrew from the race. Moore and Cavaness

subsequently prepared a list of debts owed by the Moore campaign. Moore provided a copy of

this list to the Smukler, and the two sides eventually agreed that the Moore campaign would

receive $90,000 from the Brady campaign. At a meeting to discuss the transfer of funds,Smukler

told Moore that the $90,000 would be paid in three installments: two payments from the

defendant’s company disguised as the purchase of a poll—a poll that the Brady campaign

already possessed—and one from another Brady operative disguised as a payment for consulting

work purportedly done by Cavaness (which never occurred). Bank records showed three

payments from the Brady campaign to Cavaness via the defendant and via Donald “D.A.” Jones

(a fellow political consultant who also worked on the Brady campaign ) in the months after

Brady prevailed in the primary. Evidence at trial established not only that Smukler met with

Moore and directed the scheme, but also that he contacted Cavaness himself to arrange the

payments and fraudulent invoicing to conceal the true nature of the payments.

                           First Unlawful Campaign Contribution

       The first payment was a June 11, 2012, check in the amount of $40,000 from the Brady




                                               3
          Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 4 of 13



campaign to Voter Link Data Systems (“VLDS”), a political consulting company run by

Smukler. On July 13, 2012, the Brady campaign filed a FEC report that stated this payment was

an expenditure to VLDS for “Survey and Polling Services.” On June 13, 2012, two days after

receiving the money, VLDS wrote a check to Cavaness in the amount of $40,000, which she

deposited in her personal bank account. The subject line of the check stated: “Poll.” The check

was signed by Smukler.

       Records showed that Cavaness used approximately half of these funds to repay Moore a

portion of the money that Moore had lent his own campaign. Between June 18, 2012, and July 7,

2012, Cavaness wrote several checks to Moore, totaling $19,500. Each of these checks had the

word “reimbursement” written in the subject line. The rest of the funds from this first payment

remained in Cavaness’ personal bank account.

       Evidence at trial established that Smukler, working with others, sought to disguise the

first and second payments from the Brady campaign as the purchase of a poll to conceal the fact

that Brady campaign funds had been used to pay his opponent’s debts. The poll at issue was

commissioned by Moore a year earlier, in February 2011, to analyze the primary matchup

between himself and Brady. However, witnesses and corroborating documents established that

the Brady campaign had already obtained the poll and the underlying data long before Smukler

cooked up the scheme to have the campaign supposedly purchase them from Cavaness. In other

words, that purchase took place in June 2012, over a month after Brady won the primary, and

over three months after Moore, the opponent that was the subject of the poll, withdrew from the

race. This meant that the poll was useless by the time the purchase scheme was enacted.

Moreover, the Brady campaign purportedly purchased this poll, which it already had, for more

than twice the approximately $34,000 Moore originally paid for it in early 2011, at a time when




                                                4
          Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 5 of 13



Moore was running and the information was actually relevant.

                          Second Unlawful Campaign Contribution

       On July 10, 2012, a month after the first payment, the Brady campaign wrote another

check to VLDS, this one in the amount of $25,000. The Brady campaign filed an FEC report on

October 15, 2012, stating that this second payment was an expenditure to VLDS for “Acquisition

of Cross Tabs.” On July 17, 2012, one week after receiving the money from the Brady

campaign, VLDS wrote a check to Cavaness in the amount of $25,000, which she again

deposited in her personal bank account. Smukler also signed this check.

       Cavaness testified that she spent some of the VLDS money on personal expenses for

herself and Moore. Cavaness also used $13,000 of that money to open a bank account for

CavaSense and Associates (“CavaSense”). Evidence at trial showed that Smukler instructed

Moore to create a shell company to receive the Brady campaign funds. As a result, and at

Moore’s direction, Cavaness created CavaSense in June 2012. Cavaness later used the funds in

the CavaSense account to repay campaign vendors, including herself. The sole purpose of

CavaSense was to serve as a cut-out to receive and conceal the Brady campaign funds funneled

through the consulting companies run by the defendant and Jones.

       Cavaness testified that Smukler told her to create an agreement and invoices for the

“sale” of a poll to VLDS by CavaSense. Per Smukler’s instructions, Cavaness created an

agreement stating that CavaSense would sell the rights to the 2011 poll—which CavaSense did

not own—to VLDS, as well as two invoices stating that VLDS would make two payments to

CavaSense: $40,000 for the poll itself and $25,000 for the cross-tabs associated with the poll.

The purpose of these documents was to create a fake justification for the transfer of funds from

the Brady campaign, as discussed above.




                                                5
          Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 6 of 13



                           Third Unlawful Campaign Contribution

       The third payment from the Brady campaign came on August 23, 2012, when the

campaign wrote a $25,000 check to D.A. Jones and Associates, a political consulting company

run by Jones. In its October 15, 2012, report filed with the FEC, the Brady campaign stated that

this payment was an expenditure to D.A. Jones and Associates for: “Consultant.” On August 30,

2012, one week after receiving the funds, D.A. Jones and Associates sent a $25,000 check to

CavaSense, with the word “consulting” in the memo line. Jones signed this check.

       Jones contacted Cavaness and directed her to create an invoice stating that D.A. Jones

and Associates would pay CavaSense $25,000 for consulting services. Jones testified that

Smukler directed him to make the payment to Cavaness, even though Jones knew very well that

Cavaness had not done, and would never do, work justifying the payment. Cavaness testified

that she never did any work for Jones or for the Brady campaign; rather, the purpose of the

invoice was simply to further disguise the third payment.

       Cavaness deposited this $25,000 check into the CavaSense account on September 4,

2012. On that same day, she wrote checks to several vendors who were owed money by the

Moore campaign, and she also wrote two checks to her personal account.

                                     Summary of Conduct

       Between June 2012 and August 2012, Smukler caused $90,000 to be transferred from the

Brady campaign to Cavaness and her company for the benefit of the Moore campaign. Of that

amount, $21,000 was used to pay vendors owed money from the Moore campaign, and $19,500

was paid to Moore in checks labeled as “reimbursement.” Cavaness and Moore spent the

remainder of the money on personal expenses.

       To conceal the scheme, none of those payments of the Moore campaign debts were ever




                                                6
            Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 7 of 13



reported on the campaign finance reports that the Moore campaign filed with the FEC after the

primary election ended. Those reports, which were filed in October 2012 and in June 2013,

listed no payments on the debts to the vendors, to Cavaness, or to Moore. Instead, the reports

falsely listed the same debts that had appeared on earlier campaign finance reports,

notwithstanding the fact that those debts had since been repaid with the funds from the Brady

campaign. Nor did the Moore campaign finance reports accurately reflect the receipt of funds

from the Brady campaign, VLDS, or D.A. Jones and Associates. Indeed, as noted above, the

Brady campaign’s FEC reports reflect only the payments to the defendant and Jones, with no

reference to Moore, Cavaness, or CavaSense.

       The evidence at Smukler’s trial, including Cavaness’s testimony, proved that Smukler

and his co-conspirators sought to disguise the fact that the Brady campaign illegally used

campaign funds to pay an opponent to withdraw from a race. In so doing, Smukler not only

caused unlawful, excessive campaign contributions, but also caused the two campaigns to file

false reports with the FEC, and engaged in a falsification scheme with respect to administration

of matters before the FEC, namely the collection and publication of accurate information about

the Moore and Brady campaigns.

III.   SENTENCING CALCULATION

       A.      Statutory Maximum Sentence.

       The maximum statutory sentence the Court may impose on the defendant for a violation

of Title 18 United States Code, Section 1001 is five years imprisonment, a three year period of

supervised release, $250,000 fine and a $100.00 special assessment.




                                                7
            Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 8 of 13



       B.      Sentencing Guidelines Calculation.

               1.      The USSG Guideline Range

       The defendant’s advisory guideline range is calculated as follows. Pursuant to U.S.S.G.

§2C1.8, the base offense level is 8. PSR ¶ 48. The value of the illegal transactions at issue was

between $40,000 and $95,000, and therefore the offense level is increased by 6 levels pursuant to

U.S.S.G. §§2C1.8(b)(1) and 2B1.1(b)(1)(D). PSR ¶ 49. She is entitled to a 2 level downward

adjustment for acceptance of responsibility pursuant to U.S.S.G. §§3E1.1(a). Her adjusted

offense level is therefore 12 and her criminal history category is I, resulting in an advisory

guideline range of 10 to 16 months.

IV.    18 U.S.C. § 3553(a) FACTORS

       The Supreme Court has declared: “As a matter of administration and to secure

nationwide consistency, the Guidelines should be the starting point and the initial benchmark.”

Gall v. United States, 552 U.S. 38, 49 (2007). “These requirements mean that ‘[i]n the usual

sentencing, . . . the judge will use the Guidelines range as the starting point in the analysis and

impose a sentence within the range.” Peugh v. United States, 133 S. Ct. 2072, 2083 (2013)

(quoting Freeman v. United States, 131 S. Ct. 2685, 2692 (2011) (plurality opinion); ellipsis in

original). “Common sense indicates that in general, this system will steer district courts to more

within-Guidelines sentences.” Peugh, 133 S. Ct. at 2084. “The federal system adopts procedural

measures intended to make the Guidelines the lodestone of sentencing.” Id.

       This Court must also consider all of the sentencing considerations set forth in Section

3553(a). Those factors include: (1) the nature and circumstances of the offense and the history

and characteristics of the defendant; (2) the need for the sentence imposed to reflect the

seriousness of the offense, to promote respect for the law, and to provide just punishment for the




                                                  8
              Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 9 of 13



offense; (3) the need to afford adequate deterrence to criminal conduct, and to protect the public

from further crimes of the defendant; (4) the need to provide the defendant with educational or

vocational training, medical care, or other correctional treatment in the most effective manner;

(5) the guidelines and policy statements issued by the Sentencing Commission; (6) the need to

avoid unwarranted sentence disparities among defendants with similar records who have been

found guilty of similar conduct; and (7) the need to provide restitution to any victims of the

offense. 18 U.S.C. § 3553(a). 1

         A.       The Nature and Circumstances of the Offense.

         Cavaness’s participation in a campaign finance scheme struck a serious blow to the core

goals of the federal campaign finance laws: (1) fairness in elections conducted within universal

limits (2) free of corrupt dealings. It is these harms that Congress sought to prevent when it

imposed contribution limits and reporting requirements. The sentence imposed should reflect the

seriousness of the violation, and counter the public cynicism that arises when insiders like

Cavaness behave as though the rules do not apply to her or her candidates, or will not be

enforced. The voting public needs to know that the electoral process belongs to them, and not

cynical and deliberately subversive political operatives.

         B.       The need for the sentence imposed to reflect the seriousness of the offenses,
                  to promote respect for the law, and to provide just punishment for the
                  offenses.

         While recognizing Cavaness’s cooperation, this Court should impose a sentence that also

reflects the seriousness of the criminal violations of the electoral processes. Corruption of the


1
  Further, the “parsimony provision” of Section 3553(a) states that “[t]he court shall impose a sentence sufficient,
but not greater than necessary, to comply with the purposes set forth in paragraph (2) of this subsection.” The Third
Circuit has held that “district judges are not required by the parsimony provision to routinely state that the sentence
imposed is the minimum sentence necessary to achieve the purposes set forth in § 3553(a)(2). . . . ‘[W]e do not think
that the “not greater than necessary” language requires as a general matter that a judge, having explained why a
sentence has been chosen, also explain why some lighter sentence is inadequate.’” United States v. Dragon, 471
F.3d 501, 506 (3d Cir. 2006) (quoting United States v. Navedo Concepcion, 450 F.3d 54, 58 (1st Cir. 2006)).




                                                          9
         Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 10 of 13



electoral process and violation of the campaign contribution limits cannot be tolerated. The

crimes committed here by an experienced political operative were blatant violations of the

campaign contribution laws governing the 2012 congressional race. While our recommendation

is tempered to reflect his acceptance of responsibility and valuable cooperation, Cavaness’s

conduct merits a punishment in proportion to the seriousness of her crime.

       C.      The need to afford adequate deterrence to criminal conduct, and to protect
               the public from further crimes of the defendant.

       The sentence imposed should deter others from embarking upon a similar path. The

general public also needs to know that a conviction for corrupting the campaign finance process

will be adequately punished.

       D.      The guidelines and policy statements issued by the Sentencing Commission
               and the need to provide the defendant with educational or vocational training,
               medical care, or other correctional treatment in the most effective manner.

       We are aware of no training needs for Cavaness. We see no guideline policy statements

that call for a downward variance here based upon needs for educational or vocational training,

or medical care.

       E.      The need to avoid unwarranted sentence disparities.

       The most equitable way to avoid disparity and ensure that the defendant’s sentence is

arrived at by a fair and objective consideration is to calculate the advisory sentencing guideline

range, and then apply a reduction in the advisory range warranted by Cavaness’s substantial

cooperation.

       While the sentencing guidelines are advisory, they remain the sole means available for

assuring some measure of uniformity in sentencing, fulfilling a key Congressional goal in

adopting the Sentencing Reform Act of 1984. Referring to the guidelines while carefully

considering the 3553(a) factors particularly relevant to an individual defendant is the only




                                                10
         Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 11 of 13



available means of preventing the disfavored result of basing sentences on the luck of the draw in

judicial assignments. The Third Circuit explained:

       Even under the current advisory system, district courts must “meaningfully consider” §
       3553(a)(4), i.e., “the applicable category of offense . . . as set forth in the guidelines.”
       The section of Booker that makes the Guidelines advisory explains that “the remaining
       system, while not the system Congress enacted, nonetheless continue[s] to move
       sentencing in Congress’ preferred direction, helping to avoid excessive sentencing
       disparities while maintaining flexibility sufficient to individualize sentences where
       necessary.” Booker, 543 U.S. at 264-65 (emphasis added). The Guidelines remain at the
       center of this effort to “avoid excessive sentencing disparities,” and, as the Booker Court
       explained, the Sentencing Commission will continue “to promote uniformity in the
       sentencing process through the Guidelines. Id. at 263. We have likewise observed that
       the “’Guidelines remain an essential tool in creating a fair and uniform sentencing regime
       across the country.’” Cooper, 437 F.3d at 331 (quoting United States v. Mykytiuk, 415
       F.3d 606, 608 (7th Cir. 2005)).
United States v. Ricks, 494 F.3d 394, 400 (3d Cir. 2007) (emphasis in original).

V.     CONCLUSION

       Criminal campaign finance schemes are an assault upon our democratic and electoral

processes, and therefore warrant serious penalties. We recognize Cavaness’s substantial

assistance, and believe that she should be rewarded for her timely cooperation with a downward

departure from the 10 to 16 months’ incarceration called for under the sentencing guidelines.

However, corruption of the electoral process destroys the public’s trust in government and must

be punished accordingly.




                                                11
Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 12 of 13



                            Respectfully submitted,

                            WILLIAM M. MCSWAIN
                            United States Attorney

                            COREY R. AMUNDSON
                            Chief, Public Integrity Section
                            Criminal Division
                            U.S. Department of Justice


                            s/ Richard Barrett
                            ________________________________________
                            RICHARD BARRET
                            Assistant United States Attorney
                            Chief, Corruption and Tax


                            s/ Eric L. Gibson
                            ________________________________________
                            ERIC L. GIBSON
                            Assistant United States Attorney


                            s/ Richard Pilger
                            _________________________________________
                            RICHARD PILGER
                            Director, Election Crimes Branch
                            REBECCA SCHUMAN
                            Trial Attorney
                            Public Integrity Section
                            Criminal Division
                            U.S. Department of Justice




                              12
          Case 2:17-cr-00333-JD Document 22 Filed 12/05/19 Page 13 of 13




                                    CERTIFICATE OF SERVICE


              I hereby certify that a true and correct copy of the Government's Sentencing

Memorandum has been served by me, this date, by email or electronic filing upon the

following individual:

                                Anthony J. Petrone, Esquire
                                      Attorney at Law
                                   Three Logan Square
                                1717 Arch Street, Suite 3640
                                  Philadelphia, PA 19103

                               Counsel for Carolyn Cavaness




                                            Eric L. Gibson
                                            Assistant United States Attorney


Dated: December 5, 2019
